DETAILED ACTION 
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to the application filed on 12/20/2019, in which claims 
3, 9-12, 17, 18, 33, 35, 36, 38, 41-53 are considered below.
                                                    Allowable Subject Matter
Claims 3, 9-12, 17, 18, 33, 35, 36, 38, 41-53 are allowable in light of the prior art of record.
   Reasons for Allowance
       The following is an examiner's statement of reasons for allowance: The prior art of record fails to teach the overall combination as claimed “A vibration suppression system comprising a vibration control mass having a center of mass; a first rotor having a central axis of rotation; a second rotor having an axis of rotation coincident with said central axis of rotation; a first coupling between said first rotor and said vibration control mass that has a first coupling center offset perpendicularly from said central axis of rotation a first radial coupling distance; a second coupling between said second rotor and said vibration control mass that has5 / 10 8395729_1Attorney Docket No. MD-666Preliminary Amendment Dated December 20, 2019a second coupling center offset perpendicularly from said central axis of rotation a second radial coupling distance; said first radial coupling distance being different from said second radial coupling distance; said first coupling center offset axially from said center of mass with respect to said central axis of rotation by a first axial coupling distance; said second coupling center offset axially from said center of mass with respect to said central axis of rotation by a second axial coupling distance; said first axial coupling distance being different from said second axial coupling distance; said first and second coupling centers having a selectively variable displacement angle defined by the inclusive angle between a line extending between said central axis of rotation and said first coupling center and a line extending between said central axis of rotation and said second coupling center; wherein said first rotor and said second rotor are controllable to produce a vibration control force vector having a controllable magnitude and frequency about said central axis of rotation.”, the previous cited limitations of claim 1 in conjunction with all other limitations of the dependent and independent claims are not taught nor suggested by the prior art of record (PTO-892 and 1449). Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance”.
CONCLUSION
       Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days. Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.  The USPTO official fax number is 571-272-8300.
       Any inquiry concerning this communication or earlier communications from the examiner should be directed to MEDHAT BADAWI whose telephone number is (571)270-5983.  The examiner can normally be reached on Mon-Fri during office hours.6.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOSHUA MICHENER can be reached on 571-272-1467.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MEDHAT BADAWI/Primary Examiner, Art Unit 3642